            Case 1:17-vv-00964-UNJ Document 29 Filed 10/15/18 Page 1 of 7




                 In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 17-964V
                                          (Not to be published)

*****************************
STEPHEN E. ANTISDEL,        *
                            *
                Petitioner, *                                             Filed: September 19, 2018
                            *
           v.               *                                             Decision by Stipulation; Damages;
                            *                                             Influenza (“Flu”) Vaccine.
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
*****************************

Glen Howard Sturtevant, Jr., Rawls Law Group, Richmond, VA, for Petitioner.

Lisa Ann Watts, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

       On July 18, 2017, Petitioner Stephen E. Antisdel filed a petition seeking compensation
under the National Vaccine Injury Compensation Program (“the Vaccine Program”).2 Petition,
ECF No. 1. Petitioner alleges that he suffered debilitating symptoms, “with the development of
progressively worsening headache, visual disturbance, dizziness, fatigue, pain, difficulty walking,
cognitive difficulties and other issues noted in the medical records[,]” as a result of receiving an
influenza (“flu”) vaccination on September 26, 2014. Id.



1
  Because this decision contains a reasoned explanation for my action in this case, I will post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the posted decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the public.
(Id.)
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West
1991 & Supp. 2002). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. ' 300aa.
           Case 1:17-vv-00964-UNJ Document 29 Filed 10/15/18 Page 2 of 7



        Respondent denies “that the flu vaccine caused [P]etitioner’s alleged visual disturbance,
dizziness, cognitive difficulties, optic neuritis of the right eye, or any other injury, and further
denies that [P]etitioner’s current disabilities are sequelae of a vaccine-related injury.” See
Stipulation ¶ 6, dated September 19, 2018 (ECF No. 24). Nonetheless both parties, while
maintaining their above-stated positions, agreed in a stipulation filed September 19, 2018 that the
issues before them can be settled and that a decision should be entered awarding Petitioner
compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

         The stipulation awards:

                     A lump sum of $190,000.00 in the form of a check payable to Petitioner.

Stipulation ¶ 8. This award represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk
of the court is directed to enter judgment herewith.3

         IT IS SO ORDERED.

                                                                     s/ Katherine E. Oler
                                                                        Katherine E. Oler
                                                                        Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice renouncing their
right to seek review.

                                                          2
Case 1:17-vv-00964-UNJ Document 29 Filed 10/15/18 Page 3 of 7
Case 1:17-vv-00964-UNJ Document 29 Filed 10/15/18 Page 4 of 7
Case 1:17-vv-00964-UNJ Document 29 Filed 10/15/18 Page 5 of 7
Case 1:17-vv-00964-UNJ Document 29 Filed 10/15/18 Page 6 of 7
Case 1:17-vv-00964-UNJ Document 29 Filed 10/15/18 Page 7 of 7
